Citation Nr: 0518233	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for psoriasis.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for psoriatic arthritis on direct and secondary 
bases.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1974 
to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO, in 
pertinent part, continued the previous denials for service 
connection for a skin disorder.  

Additionally, prior to the February 2003 rating action, the 
veteran's service-connected arthritis disability was 
characterized as arthritis of both knees and of the cervical 
spine.  This disorder was evaluated as 10 percent disabling, 
effective from September 1992.  In the February 2003 
determination, the RO separated this service-connected 
disability as follows:  arthritis of the left knee with 
limitation of motion (10% from December 2002), arthritis of 
the right knee with limitation of motion (10% from December 
2002), and arthritis of the cervical spine with limitation of 
motion (10% from December 2002).  

Following receipt of notification of the February 2003, and 
specifically in the notice of disagreement which was received 
at the RO in June 2003, the veteran expressed disagreement 
with the effective date assigned to these separated 
service-connected disabilities.  At the personal hearing 
conducted before the undersigned Acting Veterans Law Judge at 
the Board in Washington, D.C. in April 2005, the veteran 
again raised this earlier effective date issue.  Hearing 
transcript (T.) at 3.  

A complete and thorough review of the claims folder indicates 
that the RO has not addressed this earlier effective date 
issue.  Consequently, the claim of entitlement to an 
effective date earlier than December 20, 2002 for the grant 
of separate 10 percent evaluations for the service-connected 
arthritis of the left knee with limitation of motion, 
arthritis of the right knee with limitation of motion, and 
arthritis of the cervical spine with limitation of motion, 
which is not inextricably intertwined with the current 
appeal, is referred to the RO for appropriate action.  

Moreover, the Board notes that the de novo claim of 
entitlement to service connection for psoriasis and psoriatic 
arthritis will be addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In a June 1998 decision, the RO in St. Louis, Missouri 
continued previous denials of service connection for 
psoriasis.  Although notified of the decision several days 
later in the same month, the veteran did not initiate an 
appeal of the denial.  

3.  The evidence received since the St. Louis, Missouri RO's 
June 1998 continued denial of service connection for 
psoriasis raises a reasonable possibility of substantiating 
the claim for service connection for psoriasis.  

4.  In a June 1999 decision, the RO in St. Louis, Missouri 
denied service connection for psoriatic arthritis on direct 
and secondary bases.  Although notified of the decision 
several days later in the same month, the veteran did not 
initiate an appeal of the denial.  

5.  The evidence received since the St. Louis, Missouri RO's 
June 1999 denial of service connection for psoriatic 
arthritis on direct and secondary bases raises a reasonable 
possibility of substantiating the claim for service 
connection for psoriatic arthritis on direct and secondary 
bases.  
CONCLUSIONS OF LAW

1.  The St. Louis, Missouri RO's June 1998 decision that 
continued previous denials of service connection for 
psoriasis is final.  38 U.S.C.A. § 7105 (West 1994); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2.  The evidence received since the St. Louis, Missouri RO's 
June 1998 determination is new and material, and the claim 
for service connection for psoriasis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The St. Louis, Missouri RO's June 1999 decision that 
denied service connection for psoriatic arthritis on direct 
and secondary bases is final.  38 U.S.C.A. § 7105 (West 
1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

4.  The evidence received since the St. Louis, Missouri RO's 
June 1999 determination is new and material, and the claim 
for service connection for psoriatic arthritis on direct and 
secondary bases is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issues of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claim of entitlement to service connection for psoriasis and 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for psoriatic arthritis on direct and secondary 
bases.  This is so because the Board is taking action 
favorable to the veteran, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

According to the relevant evidence available at the time of 
the June 1998 decision, service medical records reflected the 
presence of macerated skin with dryness of the fingers and 
toes at an August 1984 periodic examination, boils on the 
veteran's arms in April 1991, and multiple skin tags at the 
August 1992 separation examination.  However, the service 
medical records were negative for complaints of, treatment 
for, or findings of psoriasis.  Pertinent post-service 
medical records demonstrated evaluation of, and treatment 
for, diagnosed psoriasis and classic plaque psoriasis between 
November 1994 and October 1997.  However, these medical 
reports did not provide competent evidence of an association 
between the diagnosed psoriasis and the veteran's active 
military duty.  As such, the RO continued the previous 
denials of service connection for psoriasis.  

Several days later in June 1998, the RO notified the veteran 
of the decision.  The veteran did not initiate an appeal of 
the continued denial of his claim for service connection for 
psoriasis.  Consequently, the RO's June 1998 continued denial 
of service connection for psoriasis is final.  38 U.S.C.A. 
§ 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

Additionally, according to the relevant evidence available at 
the time of the June 1999 decision, service medical records 
reflected the presence of macerated skin with dryness of the 
fingers and toes at an August 1984 periodic examination, 
boils on the veteran's arms in April 1991, and multiple skin 
tags at the August 1992 separation examination.  However, the 
service medical records were negative for complaints of, 
treatment for, or findings of psoriatic arthritis.  Pertinent 
post-service medical records demonstrated evaluation of, and 
treatment for, diagnosed psoriatic arthritis between April 
and September 1997.  Importantly, however, these reports did 
not provide competent evidence of an association between the 
diagnosed psoriatic arthritis and either the veteran's active 
military duty or the service-connected arthritic 
disabilities.  As such, the RO denied service connection for 
psoriatic arthritis.  

Several days later in June 1999, the RO notified the veteran 
of the decision.  The veteran did not initiate an appeal of 
the denial of his claim for service connection for psoriatic 
arthritis.  Consequently, the RO's June 1999 denial of 
service connection for psoriatic arthritis is final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

However, the veteran may reopen his claims by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2004).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2004).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to petitions to reopen finally decided claims 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection for 
psoriasis and psoriatic arthritis were filed after that date.  
Therefore, the amended regulation applies.  

Additional evidence received since these prior final denials 
in the present case includes several VA and private medical 
records noting continued diagnoses of psoriasis and psoriatic 
arthritis.  Specifically, in a May 2001 statement, a private 
physician stated that she had treated the veteran since May 
1991 for various joint (including low back and neck) pain and 
that the veteran now has psoriatic arthritis.  Significantly, 
the doctor then expressed her opinion that the veteran's 
"neuromuscular symptoms seem to have originated while . . . 
[he] was [on] active duty military."  The physician also 
explained that, "[a]t this time, it is not clear to what 
extent these conditions were influenced by his military 
career . . . but [that] it certainly deserves 
investigation."  

Also, in an August 2001 statement, the veteran's spouse, a 
registered nurse, explained that, when the veteran returned 
home from the Persian Gulf in April 1991, he had severe 
dandruff and that these flakes became larger and seemed to 
resemble scabs.  The veteran's spouse further noted that the 
veteran then began to develop pimple-like bumps on the back 
of his hands and on his knees and elbows and that he also had 
spots on his left hip, groin area, and between his buttocks.  
At the April 2005 personal hearing, the veteran's spouse 
reiterated her findings and further testified that, even in 
the late 1970s and early 1980s, the veteran had experienced 
problems with his skin, including in particular, very dry 
skin.  T. at 5, 7, 27-33.  In fact, the veteran's spouse 
concluded, based on her own observations, that the veteran's 
psoriasis began prior to his discharge from service in 
September 1992.  T. at 33.  

As previously noted in this decision, in June 1998, the RO in 
St. Louis, Missouri continued previous denials of service 
connection for psoriasis on the basis that the evidence of 
record did not support an association between this diagnosed 
disorder and the veteran's active military duty.  
Additionally, in June 1999, the RO in St. Louis, Missouri 
denied service connection for psoriatic arthritis on the 
basis that the evidence of record did not support an 
association between this diagnosed disorder and either the 
veteran's active military duty or his service-connected 
arthritic disabilities.  Significantly, the additional 
evidence received since these June 1998 and June 1999 
determinations (and, in particular, the May 2001 private 
medical statement; the statement of the veteran's spouse, a 
registered nurse, in August 2001; and the testimony provided 
by her at the April 2005 personal hearing) relates the 
veteran's diagnosed psoriasis and psoriatic arthritis with 
his active military duty.  

As such, the Board finds that the May 2001 private medical 
record, the August 2001 statement from the veteran's spouse 
(a registered nurse), and her April 2005 testimony are 
clearly probative of the central issue in the veteran's case 
for service connection for psoriasis and for psoriatic 
arthritis.  As such, the Board finds that these additional 
documents raise a reasonable possibility of substantiating 
the claims for service connection for psoriasis and for 
psoriatic arthritis.  See, 38 C.F.R. § 3.156(a) (2004).

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
psoriasis in June 1998 and since the final denial of service 
connection for psoriatic arthritis in June 1999 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claims for service connection 
for psoriasis and for psoriatic arthritis.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for psoriasis, the appeal is granted to this extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for psoriatic arthritis on direct and secondary bases, the 
appeal is granted to this extent only.  




REMAND

As the Board previously noted in this decision, during the 
current appeal, there was a recent and substantial change in 
the law.  On November 9, 2000, the President signed into law 
the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the de novo issues of entitlement to 
service connection for psoriasis and entitlement to service 
connection for psoriatic arthritis on direct and secondary 
bases.  A remand is necessary, therefore, to accord the RO an 
opportunity to provide such notice with regard to these 
issues.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board notes that a complete and thorough 
review of the claims folder indicates that the veteran has 
not been accorded a VA dermatological examination during the 
current appeal.  In view of the private physician's May 2001 
statement, as well as the August 2001 statement and 
subsequent April 2005 testimony from the veteran's spouse, a 
registered nurse, which relate the veteran's diagnosed 
psoriasis and psoriatic arthritis with his active military 
duty, the Board believes that, on remand, the veteran should 
be given the opportunity to undergo a relevant VA examination 
to determine the etiology of these disorders.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the de novo issues of 
entitlement service connection for 
psoriasis and entitlement to service 
connection for psoriatic arthritis on 
direct and secondary bases, the RO must 
review the claims folder and ensure that 
all notification and development action 
required by the VCAA are fully complied 
with and satisfied.  Specifically, the RO 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
these service connection claims;  

(b) Notify the veteran of the information 
and evidence that he is responsible for 
providing with regard to these issue;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his service connection claims.  

2.  In addition, the RO should ask the 
veteran to provide a list (including 
dates and locations) of all health care 
providers (VA and non-VA) who have 
rendered dermatological treatment to him 
since his separation from active military 
duty in September 1992.  After furnishing 
the veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.

3.  Thereafter, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of his psoriasis and psoriatic 
arthritis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any diagnosed psoriasis or 
psoriatic arthritis found on examination 
is associated with the veteran's active 
military service, including the 
in-service episodes of macerated skin 
with dryness of the fingers and toes in 
August 1984, boils on his arms in April 
1991, and multiple skin tags in August 
1992.  In addition, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
psoriatic arthritis is related in any way 
to the service-connected arthritis of the 
cervical spine, arthritis of the right 
knee, and arthritis of the left knee.  

4.  The RO should then re-adjudicate the 
issues of entitlement service connection 
for psoriasis and entitlement to service 
connection for psoriatic arthritis on 
direct and secondary bases.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


